Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
	Claims 31-52 are pending and examined in the following Office action. 
2.	The rejections and objections not recited in this action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 31-50 remain and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Donohue et al (WO 2018026773) in view of Huang et al (CN101045728A, see English translation); Mogilicherla et al (Scientific Reports, 2018, 8:3720; published online 27 February 2018); Batiz et al (PLoS ONE, 2009, 4(3): e4963); and Bell et al (US 20160244779) when taken with the evidence of the BLAST sequence search results (accessed online 04/09/2022).
The claims are drawn to an isolated polynucleotide sequence having at least 123 consecutive nucleotides to SEQ ID NO: 1, wherein dsRNA comprising at least one strand complementary to the polynucleotide sequence inhibits the growth of Coleoptera upon ingestion. The claims require an expression cassette or recombinant vector comprising the polynucleotide according to claim 31. The claims require that the dsRNA is partially complementary to a target sequence and wherein there are at least two silencing elements comprising a different nucleotide sequence complementary to a different target sequence, wherein the target gene is derived from a same insect pest of Coleoptera. The claims require a spacer sequence as set forth in SEQ ID NO: 9. 
The claims are drawn to a composition comprising the dsRNA and at least an insecticidal spray. The claims also require a bacterial cell. The composition must contain a Bt insecticidal protein. 
The claims are drawn to a method for controlling invasion of an insect pest by introducing a dsRNA into a plant that inhibits the growth of the insect pest. 
The BLAST sequence search results provide evidence that the instant SEQ ID NO: 1 is an alpha soluble NSF protein. See attached results. Several of these sequences are prior art sequences, including GenBank: ATP16173.1, XP_018578399.1, and XP_973149.1. 
Donohue teaches silencing αSNAP led to 100% mortality ten days after treatment with dsRNA in a coleopteran Diabrtoica virgifera virgifera pest. See Table 1. Donohue teaches that αSNAP (BPA_46378) led to 94.74% mortality in Diabrotica undecimpuctata. See Table 4.  Donohue teaches an interfering RNA molecule comprising SEQ ID NO: 200, wherein the dsRNAs comprises a different antisense strand. See paragraph 0015 and 0016. Donohue teaches that their dsRNA comprises a spacer (paragraph 0011) and multiple dsRNA targeting different regions of the target gene (paragraph 0066). SEQ ID NO: 200 encodes αSNAP.
Donohue teaches a sprayable composition and orally ingested by transgenic plants via expression. Donohue teaches that this composition is toxic and can be used to control the plant. See paragraph 0075. Donohue teaches that their invention can be used to control Coleopteran insects. See paragraph 0076 and 0077. See also paragraph 0018-0020. 
Donohue teaches a composition of the invention comprising a second insecticidal protein from Bacillus thuringiensis. See paragraph 0020. 
Donohue teaches an expression cassette comprising the nucleic acid sequence of their invention. See paragraph 088. 
Donohue teaches a bacterial cell comprising dsRNA of their invention. See paragraph 0127. 
Donohue teaches method of identifying target orthologous genes for use in other coleopteran pests and then producing an RNAi molecule to control said pest. 
Donohue does not teach a sequence having 123 consecutive nucleotides of SEQ ID NO: 1. Donohue does not teach Monolepta hieroglyphica. Donohue does not teach the instant SEQ ID NO: 9. 
Huang teaches an insecticidal agent (claim 1) to control insect pests including Monolepta hieroglpyhica. See page 8.
Mogilichera teaches that RNAi against αSNAP was effective against brown marmorated stink bug. See Figure 3. Mogilichera teaches methods to identify target genes that could be used for RNAi-mediated control of BMSB, by screening 13 genes that are known to cause mortality in other insects after their knockdown by RNAi.
Batiz teaches that αSNAP is a ubiquitous protein present in all eukaryotic cells playing a key role in membrane fusion. See page 1. 
Bell teaches their SEQ ID NO: 17 which has 100% identity to SEQ ID NO: 9 and is disclosed by Bell to be “the nucleotide sequence of the linker in the suppressor element of SEQ ID NO: 15.” See paragraph 0020. Bell teaches that SEQ ID NO: 15 is an inverted repeat. See claim 19. See also paragraph 0030. The ordinary artisan would have understood that an inverted repeat is a type of dsRNA. 
Bell teaches that homologs may be identified using BLAST searches. See paragraphs 0093-0095.  
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to clone and silence αSNAP in Monolepta hieroglpyhica, a known coleopteran plant pest. One of ordinary skill in the art would have been motivated to make such a modification because Donohue and Mogilichera teach that RNAi targeting αSNAP was effective to control pests across several genera. The ordinary artisan would have had a reasonable expectation of success arriving at the instantly claimed SEQ ID NO: 1 using standard molecular cloning techniques taught by Donohue, especially when the teachings of Batiz are considered regarding the ubiquity of αSNAP. 

Applicants traverse in the paper filed7/12/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
	 Applicants argue that Donohue et al discourage those skilled in the art from selecting a polynucleotide with higher identity to SEQ ID NO:1 of instant application (response, pages 9-10).
	The Office contends that while dsRNA targeting instant SEQ ID NO:1 may not work efficiently to control Diabrotica species, instant rejection is not based on replacing target genes with instant SEQ ID NO:1 to control Diabrotica species. 
	Applicants argue that Huang et al. do not teach or suggest dsRNA targeting aSNAP (response, page 10).
	The Office contends that Huang et al. only is only used for indicating that controlling Monolepta hieroglpyhica is desirable.
	Applicants argue that the technical effect of interfering with the same gene expression of different insect was unpredictable and it is not inevitably associated with the technical effect of known interference and the homology of sequences. Applicants  conclude that teaching of Mogilicherla et al that aSNAP is a target gene for BMSB pest does not suggest that it will work for Monolepta hieroglpyhica (response, pages 11-13).
	The Office contends that aSNAP is a target gene for BMSB pest is not suggested by Mogilicherla et al alone, but rather by the combined teaching of Donohue et al in view of Mogilicherla et al and Batiz. 
BMSB and Diabrotica belong to different families and yet share aSNAP as a validated target gene. Further Batiz teaches that αSNAP is a ubiquitous protein present in all eukaryotic cells playing a key role in membrane fusion. Those combined evidence strongly suggest that aSNAP be a target gene for insect pests.

Conclusion
	No claim is allowed. 

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/           Primary Examiner, Art Unit 1662